      Case 2:17-cv-10721-JTM-JVM Document 162 Filed 11/20/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

  RENATA SINGLETON,
  MARC MITCHELL,
  LAZONIA BAHAM,
  JANE DOE,
  TIFFANY LACROIX,
  FAYONA BAILEY,
  JOHN ROE, and                               CIVIL ACTION NO. 2:17-cv-10721
  SILENCE IS VIOLENCE,

         Plaintiffs,                          JUDGE: JANE TRICHE MILAZZO

             v.
                                              MAGISTRATE: JANIS VAN MEERVELD
  LEON CANNIZZARO, in his official
  capacity as District Attorney of Orleans
  Parish and in his individual capacity;

  GRAYMOND MARTIN
  DAVID PIPES,
  IAIN DOVER,
  JASON NAPOLI,
  ARTHUR MITCHELL,
  TIFFANY TUCKER,
  MICHAEL TRUMMEL,
  MATTHEW HAMILTON,
  INGA PETROVICH,
  LAURA RODRIGUE,
  SARAH DAWKINS, and
  JOHN DOE,
  in their individual capacities;

         Defendants.
 PLAINTIFFS’ MOTION TO QUASH INDIVIDUAL DEFENDANTS’ SUBPOENA TO
                     DR. RONALD MCLENDON, JR.

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Plaintiffs move to quash a

subpoena issued by Individual Defendants Leon Cannizzaro, Graymond Martin, David Pipes, Iain

Dover, Jason Napoli, Arthur Mitchell, Tiffany Tucker, Michael Trummel, Matthew Hamilton, Inga

Petrovich, Laura Rodrigue, and Sarah Dawkins to Dr. Ronald McLendon, Jr. (“the Medical
      Case 2:17-cv-10721-JTM-JVM Document 162 Filed 11/20/19 Page 2 of 3



Subpoena” attached to this motion), Plaintiff Renata Singleton’s primary care physician. As

explained in the accompanying memorandum, the Medical Subpoena should be quashed, or at

least substantially limited, because it seeks information that is not within the scope of discovery in

this matter, is overbroad, and creates undue burden on the recipient. Fed. R. Civ. P.

26(b)(2)(C)(iii), 45(d)(3).

       Respectfully submitted this 20th of November, 2019,

                                                              /s/Olevia Boykin
                                                              Olevia Boykin
Somil Trivedi                                                 Ryan Downer
Admitted pro hac vice                                         Katherine Chamblee-Ryan
American Civil Liberties Union Foundation                     Tara Mikkilineni
915 15th Street NW                                            Admitted pro hac vice
Washington, DC 20005                                          Civil Rights Corps
Tel: (202) 715-0802                                           1601 Connecticut Ave. NW, Ste. 800
strivedi@aclu.org                                             Washington, D.C. 20009
                                                              Tel. (202) 656-5198
Mariana Kovel                                                 ryan@civilrightscorps.org
Admitted pro hac vice                                         katie@civilrightscorps.org
American Civil Liberties Union Foundation                     olevia@civilrightscorps.org
125 Broad Street, 18th Floor                                  tara@civilrightscorps.org
New York, NY 10004
Tel: (646) 905-8870                                           Bruce Hamilton
                                                              La. Bar No. 33170
                                                              ACLU Foundation of Louisiana
                                                              New Orleans, LA 70156
                                                              Tel. (504) 522-0628
                                                              bhamilton@laaclu.org



       COUNSEL FOR PLAINTIFFS




                                                  2
     Case 2:17-cv-10721-JTM-JVM Document 162 Filed 11/20/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November, 2019, a copy of the foregoing was filed

electronically with the Clerk of the Court using the CM/ECF system, and that service will be

provided through the CM/ECF system.

/s/Olevia Boykin




                                                3
